The plaintiff in error, F.D. Taggart, was convicted at the April, 1911, term of the county court of Oklahoma county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and was adjudged to pay a fine of five hundred dollars and be imprisoned in the county jail for a period of six months. Judgment was rendered against the accused on the 28th day of June, 1911. The petition in error and case-made were filed in this court on the 3rd day of November, 1911, long after the time provided by law within which the appeal could be taken. The attorney general has filed a motion to dismiss the appeal on the ground that it was not filed within the time provided by the statute, and that this court is without jurisdiction to review the same. The motion is sustained and the appeal dismissed.